Citation Nr: 1620615	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972, including service in Thailand from June 1969 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the case was remanded for additional development.  


FINDINGS OF FACT

1. The Veteran has a diagnosis of type 2 diabetes mellitus.

2. During service the Veteran was stationed at Ubon Airfield, Thailand.  

3. Resolving all doubt in the Veteran's favor, it is reasonably shown that his duties frequently placed him near the perimeter of his base.  


CONCLUSION OF LAW

The criteria to establish service connection for diabetes are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service connected if manifest to a degree of 10 percent disabling or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Ubon.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1).  

The Veteran asserts that his current type 2 diabetes mellitus is due to exposure to herbicides during his service at Ubon Airfield, Thailand, from June 1969 to June 1970.  His DD Form 214 indicates that his military occupational specialty (MOS) was vehicle operator.  Service personnel records indicate that his duties in the 8th Transportation Squadron at Ubon Airfield included "operat[ing] all General and Special Purpose Vehicles," and that he had "driven many accident free miles since his assignment to this branch and his hours of duty were extensive due to a shortage of qualified personnel."  In an August 2008 statement, the Veteran indicated that he was assigned to the motor pool where he hauled supplies, mechanics, and other personnel.  Resolving all doubt in the Veteran's favor, the Board finds that it is reasonably shown that the Veteran's duties as a vehicle operator hauling equipment and personnel around Ubon Airfield for extensive hours due to a shortage of qualified personnel placed him frequently near the perimeter of his base.  Therefore, it is at least as likely as not that he was exposed to herbicides during service.  Accordingly, service connection is warranted for diabetes mellitus on a presumptive basis.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


